OPINION — AG — ** COMPACT — COUNTY WITH FEDERAL GOVERNMENT ** THE BOARD OF COUNTY COMMISSIONERS OF TULSA COUNTY, AND THE BOARD OF COUNTY COMMISSIONERS OF CREEK COUNTY, ACTING AND ON BEHALF OF POLECAT-BLACK CREEK JOINT DRAINAGE DISTRICT NO. 1 HAD THE AUTHORITY TO ADOPT THE RESOLUTION MENTIONED AND IN PARTICULAR, ALL FOUR SUB-SECTION OF THE REVOLVING PART OF SAID RESOLUTION. (FEDERAL AGENCY, RIGHT OF WAY, EASEMENT, FLOOD CONTROL, OKLAHOMA DRAINAGE ACT, DRAINS, DITCHES, LEVEES AND IMPROVEMENTS) CITE: 82 O.S. 411 [82-411], 82 O.S. 412 [82-412], 82 O.S. 282 [82-282], 82 O.S. 284 [82-284], 82 O.S. 333 [82-333] [82-333], 82 O.S. 281 [82-281] (OWEN J. WATTS)